Exhibit 10.4
RETENTION AND TRANSITION AGREEMENT
I. RECITALS
A. This AGREEMENT, which is effective on the EFFECTIVE DATE, is by and between
Newmont USA Limited and Brant Hinze (hereinafter “EMPLOYEE”).
B. WHEREAS, NEWMONT has requested that EMPLOYEE remain employed at NEWMONT to
facilitate the transfer of EMPLOYEE’S duties to EMPLOYEE’S successor.
C. WHEREAS, EMPLOYEE has agreed to remain employed at NEWMONT and EMPLOYEE has
forgone an alternative offer of employment to obtain the consideration contained
in this AGREEMENT.
D. In consideration of the promises contained in this AGREEMENT, NEWMONT and
EMPLOYEE agree as follows:
II. DEFINITIONS
The following definitions shall be applicable for the purposes of only this
AGREEMENT:
A. “AGREEMENT” means this Retention and Transition Agreement.
B. "CAUSE” means the material failure of EMPLOYEE to perform EMPLOYEE’S work
duties or the material failure to follow NEWMONT policies or procedures. CAUSE
shall also mean the EMPLOYEE engaged in illegal, dishonest or fraudulent
conduct.
C. "EFFECTIVE DATE” means the first date upon which all of the following have
occurred: (1) EMPLOYEE has executed this AGREEMENT; and (2) the executed
AGREEMENT has been timely returned to Director of Executive Compensation,
Newmont, 6363 South Fiddler’s Green Circle, Greenwood Village, Colorado 80111.
D. “EMPLOYEE” means Brant Hinze.
E. “NEWMONT” means Newmont USA Limited and any predecessor or current or former
subsidiary, parent, affiliated company, or successor of any of them, or benefit
plan maintained or participated in by any of them, and the current and former
directors, officers, employees, shareholders and agents of any or all of them,
unless otherwise specifically stated in this AGREEMENT.

 

 



--------------------------------------------------------------------------------



 



III. COVENANTS
A. Retention Period. EMPLOYEE agrees to remain in his position of Regional
Senior Vice President, North America, or any other position that NEWMONT deems
appropriate, in its reasonable discretion, until December 31, 2009 (“Retention
Period”). EMPLOYEE’S base salary during the Retention Period shall not be less
than EMPLOYEE’S base salary as of the EFFECTIVE DATE of this AGREEMENT. During
the Retention Period, EMPLOYEE shall remain eligible for all benefits and
bonuses applicable to his position, including restricted stock, restricted stock
unit or stock option awards for 2009 performance granted in 2010. EMPLOYEE
understands and agrees that he is not eligible for any restricted stock,
restricted stock unit or stock option award for 2010 performance. During the
Retention Period, EMPLOYEE shall remain an at-will employee of NEWMONT, unless
Richard O’Brien, Brian Hill and Alan Blank are all three no longer officers of
Newmont Mining Corporation. If Richard O’Brien, Brian Hill and Alan Blank are
all three simultaneously no longer officers of Newmont Mining Corporation any
time prior to January 1, 2010, then NEWMONT shall not be entitled to terminate
the employment of EMPLOYEE during the Retention Period without CAUSE. Prior to
terminating the employment of EMPLOYEE during the Retention Period for failure
to perform at acceptable standards, as determined in the reasonable discretion
of NEWMONT, NEWMONT shall issue EMPLOYEE a written notice of such performance
deficiencies and allow EMPLOYEE a minimum of 10 days to cure performance
deficiencies, and up to 30 days to cure performance deficiencies if EMPLOYEE is
diligently pursuing cure of such performance deficiencies. If NEWMONT terminates
EMPLOYEE’S employment for any reason prior to January 1, 2010, EMPLOYEE shall
not be entitled to any of the consideration in paragraph III.B of this
AGREEMENT. If EMPLOYEE terminates employment with NEWMONT for any reason prior
to January 1, 2010, EMPLOYEE shall not be entitled to any of the consideration
in paragraph III.B or III.C of this AGREEMENT.
B. Transition Period and Consideration. If EMPLOYEE remains employed with
NEWMONT through December 31, 2009, EMPLOYEE shall become the Technical Advisor
to the Executive Vice President of Operations for a term of January 1, 2010
until April 1, 2011 (“Transition Period”) with duties, as determined by the
Executive Vice President of Operations, but not to exceed, 20 hours per month.
As of the EFFECTIVE DATE of this AGREEMENT, the Technical Advisor to the
Executive Vice President of Operations position meets eligibility requirements
for the Health Plan of Newmont and service accrual requirements of the Pension
Plan of Newmont and the Salaried Retiree Medical Plan of Newmont. EMPLOYEE shall
be subject to any and all amendments or changes to any and all health, welfare
and retirement plans, like any other employee, during the Retention Period and
the Transition Period. During the Transition Period, EMPLOYEE may not become
employed with an employer other than NEWMONT without the express written consent
of NEWMONT; provided however, that if NEWMONT terminates EMPLOYEE during the
Transition Period, then this restriction shall also terminate. During the
Transition Period, EMPLOYEE shall receive base salary at the same rate as the
base salary of EMPLOYEE on December 31, 2009 and EMPLOYEE shall be entitled to
benefits under the health and retirement benefits of Newmont for which EMPLOYEE
is eligible pursuant to the terms of such plans. During the Transition Period,
EMPLOYEE

 

- 2 -



--------------------------------------------------------------------------------



 



shall not be eligible for any benefits under any bonus, equity or any change of
control plan. NEWMONT shall be entitled to terminate EMPLOYEE’S employment with
NEWMONT prior to April 1, 2011 for CAUSE (but not for any other reason) without
any severance, other sort of termination payment or salary or benefits (beyond
the separation date) to EMPLOYEE. If EMPLOYEE terminates employment with NEWMONT
for any reason prior to April 1, 2011, EMPLOYEE shall not be entitled to any
severance, other sort of termination payment or salary or benefits (beyond the
separation date).
C. Restricted Stock and Restricted Stock Units. In the event that NEWMONT
terminates EMPLOYEE’S employment during the Retention Period for any reason
other than CAUSE, NEWMONT will make a request to the Board of Directors of
Newmont Mining Corporation to vest all of EMPLOYEE’S unvested restricted stock
and restricted stock units.
D. No Other Payments. Upon termination of employment on April 1, 2011, EMPLOYEE
shall not be entitled to any payments or benefits beyond the amounts stated in
Section III.B of this AGREEMENT and EMPLOYEE waives all rights to other
compensation and benefits including specifically, but not exclusively, salaries,
bonuses, severance benefits or payments, benefits of whatsoever kind and
description, and allowances for perquisites, but excluding all vested rights
pursuant to any applicable pension or retirement savings plan of NEWMONT. Any
stock options, restricted stock and restricted stock units are governed by the
applicable award agreement.
E. Nonsolicitation of Employees. EMPLOYEE agrees that EMPLOYEE will not during
the Transition Period and for a period of one (1) year immediately following his
separation of employment from NEWMONT, for any reason, either on EMPLOYEE’s own
account or in conjunction with or on behalf of any other person or entity
whatsoever, directly or indirectly induce, solicit, or entice away any person
who, at any time during the three (3) months immediately preceding EMPLOYEE’S
date of separation, is a managerial level employee of NEWMONT (including, but
not limited to, any executive, director-level employee, manager, or any
equivalent or successor term for any such employee.)

 

- 3 -



--------------------------------------------------------------------------------



 



IV. ADDITIONAL PROVISIONS
A. Severability. In case any one or more of the provisions of this AGREEMENT
shall be found to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired. Further, any provision
found to be invalid, illegal or unenforceable shall be deemed, without further
action on the part of the parties hereto, to be modified, amended and/or limited
to the minimum extent necessary to render such clauses and/or provisions valid
and enforceable.
B. Governing Law. This AGREEMENT shall be construed in accordance with the laws
of the State of Colorado.

          NEWMONT   EMPLOYEE
 
       
By:
  /s/ Brian Hill   /s/ Brant Hinze
Title:
  Executive Vice President, Operations    
Date:
  July 22, 2009   Date: July 22, 2009 

 

- 4 -